 





S E C U R I T I E S P U R C H A S E A G R E E M E N T

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 21,
2018, is entered into by and between FTE NETWORKS, INC., a Nevada corporation
(“Company”), and ST. GEORGE INVESTMENTS LLC, a Utah limited liability company,
its successors and/or assigns (“Investor”).

 

A. Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the Securities Act
of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated
thereunder by the United States Securities and Exchange Commission (the “SEC”).

 

B. Investor desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, a Convertible Promissory Note,
in the form attached hereto as Exhibit A, in the original principal amount of
$2,315,000.00 (the “Note”), convertible into shares of common stock, $0.001 par
value per share, of Company (the “Common Stock”), upon the terms and subject to
the limitations and conditions set forth in such Note, and (iii) the Origination
Shares (as defined below).

 

C. This Agreement, the Note, and all other certificates, documents, agreements,
resolutions and instruments delivered to any party under or in connection with
this Agreement, as the same may be amended from time to time, are collectively
referred to herein as the “Transaction Documents”.

 

D. For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note; and
“Securities” means the Note, the Origination Shares, and the Conversion Shares.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1. Purchase and Sale of Securities.

 

1.1. Purchase of Securities. Company shall issue and sell to Investor and
Investor shall purchase from Company the Note and 20,000 shares of Company’s
Common Stock (the “Origination Shares”). Original stock certificates
representing the Origination Shares are required to be delivered to Investor at
Closing (as defined below). In consideration thereof, Investor shall pay the
Purchase Price (as defined below) to Company.

 

1.2. Form of Payment. On the Closing Date (as defined below), Investor shall pay
the Purchase Price to Company via wire transfer of immediately available funds
against delivery of the Note and the Origination Shares.

 

1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date of the issuance
and sale of the Securities pursuant to this Agreement (the “Closing Date”) shall
be March 21, 2018, or such other mutually agreed upon date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.

 

1.4. Collateral for the Note. The Note shall not be secured.

 

1

 

 

1.5. Original Issue Discount; Transaction Expense Amount. The Note carries an
original issue discount of $300,000.00 (the “OID”). In addition, Company agrees
to pay $15,000.00 to Investor to cover Investor’s legal fees, accounting costs,
due diligence, monitoring and other transaction costs incurred in connection
with the purchase and sale of the Securities (the “Transaction Expense Amount”),
all of which amount is included in the initial principal balance of the Note.
The “Purchase Price”, therefore, shall be $2,000,000.00, computed as follows:
$2,315,000.00 initial principal balance, less the OID, less the Transaction
Expense Amount.

 

2. Investor’s Representations and Warranties. Investor represents and warrants
to Company that as of the Closing Date: (i) this Agreement has been duly and
validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; and (iii)
Investor is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D of the 1933 Act.

 

3. Company’s Representations and Warranties. Company represents and warrants to
Investor that as of the Closing Date: (i) Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (v) this
Agreement, the Note, and the other Transaction Documents have been duly executed
and delivered by Company and constitute the valid and binding obligations of
Company enforceable in accordance with their terms; (vi) the execution and
delivery of the Transaction Documents by Company, the issuance of Securities in
accordance with the terms hereof, and the consummation by Company of the other
transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Company of any of the terms or provisions
of, or constitute a default under (a) Company’s formation documents or bylaws,
each as currently in effect, (b) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which Company is a party or by which
it or any of its properties or assets are bound, including, without limitation,
any listing agreement for the Common Stock, or (c) any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal, state or foreign regulatory body, administrative agency,
or other governmental body having jurisdiction over Company or any of Company’s
properties or assets; (vii) no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Securities to
Investor or the entering into of the Transaction Documents; (viii) none of
Company’s filings with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading; (ix)
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by Company with the SEC under the 1934 Act on a timely
basis or has received a valid extension of such time of filing and has filed any
such report, schedule, form, statement or other document prior to the expiration
of any such extension; (x) there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of Company, threatened against or affecting Company before or by any
governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a material adverse effect on Company or
which would adversely affect the validity or enforceability of, or the authority
or ability of Company to perform its obligations under, any of the Transaction
Documents; (xi) Company has not consummated any financing transaction that has
not been disclosed in a periodic filing or current report with the SEC under the
1934 Act; (xii) Company is not, nor has it been at any time in the previous
twelve (12) months, a “Shell Company,” as such type of “issuer” is described in
Rule 144(i)(1) under the 1933 Act; (xiii) with respect to any commissions,
placement agent or finder’s fees or similar payments that will or would become
due and owing by Company to any person or entity as a result of this Agreement
or the transactions contemplated hereby (“Broker Fees”), any such Broker Fees
will be made in full compliance with all applicable laws and regulations and
only to a person or entity that is a registered investment adviser or registered
broker-dealer; (xiv) Investor shall have no obligation with respect to any
Broker Fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and Company shall indemnify and hold
harmless each of Investor, Investor’s employees, officers, directors,
stockholders, members, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed Broker Fees; (xv) when issued, the Conversion Shares and the
Origination Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances;
(xvi) neither Investor nor any of its officers, directors, stockholders,
members, managers, employees, agents or representatives has made any
representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; (xvii) Company acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 10.3 below, shall be applicable to the
Transaction Documents and the transactions contemplated therein; and (xviii)
Company has performed due diligence and background research on Investor and its
affiliates including, without limitation, John M. Fife, and, to its
satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.

 

2

 

 

4. Company Covenants. Until all of Company’s obligations under all of the
Transaction Documents are paid and performed in full, or within the timeframes
otherwise specifically set forth below, Company will at all times comply with
the following covenants: (i) so long as Investor beneficially owns any of the
Securities and for at least twenty (20) Trading Days (as defined in the Note)
thereafter, Company will timely file on the applicable deadline all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and will take all reasonable action under its control to ensure that
adequate current public information with respect to Company, as required in
accordance with Rule 144 of the 1933 Act, is publicly available, and will not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination; (ii) the Common Stock shall be listed or quoted for trading on any
of (a) NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; (iii) when issued, the
Conversion Shares and the Origination Shares will be duly authorized, validly
issued, fully paid for and non-assessable, free and clear of all liens, claims,
charges and encumbrances; (iv) trading in Company’s Common Stock will not be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease on
Company’s principal trading market; (v) Company will not have more than (2)
Variable Security Holders (as defined below), excluding Investor, without
Investor’s prior written consent, which consent may be granted or withheld in
Investor’s sole and absolute discretion; (vi) Company will not make any Variable
Security Issuances after the Closing Date without Investor’s prior written
consent, which may be granted or withheld in Investor’s sole and absolute
discretion; and (vii) at Closing and on the first day of each calendar quarter
for so long as the Note remains outstanding or on any other date during which
the Note is outstanding, as may be requested by Investor, Company shall cause
its Chief Financial Officer to provide to Investor a certificate in
substantially the form attached hereto as Exhibit B (the “Officer’s
Certificate”) certifying in his personal capacity and in his capacity as Chief
Financial Officer of Company the number of Variable Security Holders of Company
as of the date the applicable Officer’s Certificate is executed. For purposes
hereof, the term “Variable Security Holder” means any holder of any Company
securities that (A) have or may have conversion rights of any kind, contingent,
conditional or otherwise, in which the number of shares that may be issued
pursuant to such conversion right varies with the market price of the Common
Stock, or (B) are or may become convertible into Common Stock (including without
limitation convertible debt, warrants or convertible preferred stock), with a
conversion price that varies with the market price of the Common Stock, even if
such security only becomes convertible following an event of default, the
passage of time, or another trigger event or condition (each a “Variable
Security Issuance”). For avoidance of doubt, the issuance of shares of Common
Stock under, pursuant to, in exchange for or in connection with any contract or
instrument, whether convertible or not, is deemed a Variable Security Issuance
for purposes hereof if the number of shares of Common Stock to be issued is
based upon or related in any way to the market price of the Common Stock,
including, but not limited to, Common Stock issued in connection with a Section
3(a)(9) exchange, a Section 3(a)(10) settlement, or any other similar settlement
or exchange.

 

5. Conditions to Company’s Obligation to Sell. The obligation of Company
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions:

 

5.1. Investor shall have executed this Agreement and delivered the same to
Company.

 

5.2. Investor shall have delivered the Purchase Price to Company in accordance
with Section 1.2 above.

 

6. Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

 

6.1. Company shall have executed this Agreement and the Note and delivered the
same to Investor.

 

6.2. Investor shall have received the Origination Shares.

 

6.3. Company’s Chief Financial Officer shall have executed the Officer’s
Certificate and delivered the same to Investor.

 

6.4. Company shall have delivered to Investor a fully executed Irrevocable
Letter of Instructions to Transfer Agent (the “TA Letter”) substantially in the
form attached hereto as Exhibit C acknowledged and agreed to in writing by
Company’s transfer agent (the “Transfer Agent”).

 

3

 

 

6.5. Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit D evidencing
Company’s approval of the Transaction Documents.

 

6.6. Company shall have delivered to Investor a fully executed Share Issuance
Resolution substantially in the form attached hereto as Exhibit E to be
delivered to the Transfer Agent.

 

6.7. Company shall have delivered to Investor fully executed copies of all other
Transaction Documents required to be executed by Company herein or therein.

 

7. Reservation of Shares. On the date hereof, Company will reserve 778,400
shares of Common Stock from its authorized and unissued Common Stock to provide
for all issuances of Common Stock under the Note (the “Share Reserve”). Company
further agrees to add additional shares of Common Stock to the Share Reserve in
increments of 100,000 shares as and when requested by Investor if as of the date
of any such request the number of shares being held in the Share Reserve is less
than four (4) times the number of shares of Common Stock obtained by dividing
the Outstanding Balance (as defined in the Note) as of the date of the request
by the Conversion Price (as defined in the Note). Company shall further require
the Transfer Agent to hold the shares of Common Stock reserved pursuant to the
Share Reserve exclusively for the benefit of Investor and to issue such shares
to Investor promptly upon Investor’s delivery of a conversion notice under the
Note. Finally, Company shall require the Transfer Agent to issue shares of
Common Stock pursuant to the Note to Investor out of its authorized and unissued
shares, and not the Share Reserve, to the extent shares of Common Stock have
been authorized, but not issued, and are not included in the Share Reserve. The
Transfer Agent shall only issue shares out of the Share Reserve to the extent
there are no other authorized shares available for issuance and then only with
Investor’s written consent.

 

8. Terms of Future Financings. So long as the Note is outstanding, upon any
issuance by Company of any security with any term or condition more favorable to
the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to Investor in the Transaction
Documents, then Company shall notify Investor of such additional or more
favorable term and such term, at Investor’s option, shall become a part of the
Transaction Documents for the benefit of Investor. Additionally, if Company
fails to notify Investor of any such additional or more favorable term, but
Investor becomes aware that Company has granted such a term to any third party,
Investor may notify Company of such additional or more favorable term and such
term shall become a part of the Transaction Documents retroactive to the date on
which such term was granted to the applicable third party. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, conversion price per share, warrant coverage, warrant exercise
price, and anti-dilution/conversion and exercise price resets.

 

9. No Shorting. During the period beginning on the Closing Date and ending on
the date the Note has been repaid in full or sold by Investor to a third party
that is not an affiliate of Investor, Investor will not directly or through an
affiliate engage in any open market Short Sales (as defined below) of the Common
Stock; provided; however, that unless and until Company has affirmatively
demonstrated by the use of specific evidence that Investor is engaging in open
market Short Sales, Investor shall be assumed to be in compliance with the
provisions of this Section 9 and Company shall remain fully obligated to fulfill
all of its obligations under the Transaction Documents; and provided, further,
that (i) Company shall under no circumstances be entitled to request or demand
that Investor either (A) provide trading or other records of Investor or of any
party or (B) affirmatively demonstrate that Investor or any other party has not
engaged in any such Short Sales in breach of these provisions as a condition to
Company’s fulfillment of its obligations under any of the Transaction Documents,
(ii) Company shall not assert Investor’s or any other party’s failure to
demonstrate such absence of such Short Sales or provide any trading or other
records of Investor or any other party as all or part of a defense to any breach
of Company’s obligations under any of the Transaction Documents, and (iii)
Company shall have no setoff right with respect to any such Short Sales. As used
herein, “Short Sale” has the meaning provided in Rule 3b-3 under the 1934 Act.

 

4

 

 

10. Miscellaneous. The provisions set forth in this Section 10 shall apply to
this Agreement, as well as all other Transaction Documents as if these terms
were fully set forth therein; provided, however, that in the event there is a
conflict between any provision set forth in this Section 10 and any provision in
any other Transaction Document, the provision in such other Transaction Document
shall govern.

 

10.1. Certain Capitalized Terms. To the extent any capitalized term used in any
Transaction Document is defined in any other Transaction Document (as noted
therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled or
terminated.

 

10.2. Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit F) arising under this Agreement or any other Transaction Document or any
other agreement between the parties and their affiliates or any Claim relating
to the relationship of the parties to binding arbitration pursuant to the
arbitration provisions set forth in Exhibit F attached hereto (the “Arbitration
Provisions”). The parties hereby acknowledge and agree that the Arbitration
Provisions are unconditionally binding on the parties hereto and are severable
from all other provisions of this Agreement. By executing this Agreement,
Company represents, warrants and covenants that Company has reviewed the
Arbitration Provisions carefully, consulted with legal counsel about such
provisions (or waived its right to do so), understands that the Arbitration
Provisions are intended to allow for the expeditious and efficient resolution of
any dispute hereunder, agrees to the terms and limitations set forth in the
Arbitration Provisions, and that Company will not take a position contrary to
the foregoing representations. Company acknowledges and agrees that Investor may
rely upon the foregoing representations and covenants of Company regarding the
Arbitration Provisions.

 

10.3. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
the exclusive venue for arbitration of any dispute arising out of or relating to
any Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County, Utah. Without modifying the parties’ obligations
to resolve disputes hereunder pursuant to the Arbitration Provisions, for any
litigation arising in connection with any of the Transaction Documents (and
notwithstanding the terms (specifically including any governing law and venue
terms) of any transfer agent services agreement or other agreement between the
Transfer Agent and Company, such litigation specifically includes, without
limitation any action between or involving Company and the Transfer Agent under
the TA Letter or otherwise related to Investor in any way (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason)), each
party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Company covenants and agrees to
name Investor as a party in interest in, and provide written notice to Investor
in accordance with Section 10.13 below prior to bringing or filing, any action
(including without limitation any filing or action against any person or entity
that is not a party to this Agreement, including without limitation the Transfer
Agent) that is related in any way to the Transaction Documents or any
transaction contemplated herein or therein, including without limitation any
action brought by Company to enjoin or prevent the issuance of any shares of
Common Stock to Investor by the Transfer Agent, and further agrees to timely
name Investor as a party to any such action. Company acknowledges that the
governing law and venue provisions set forth in this Section 10.3 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Company’s agreements set forth in this Section 10.3 Investor would not have
entered into the Transaction Documents.

 

5

 

 

10.4. Specific Performance. Company acknowledges and agrees that irreparable
damage may occur to Investor in the event that Company fails to perform any
material provision of this Agreement or any of the other Transaction Documents
in accordance with its specific terms. It is accordingly agreed that Investor
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or such other Transaction Document and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which the Investor may be entitled under the
Transaction Documents, at law or in equity. For the avoidance of doubt, in the
event Investor seeks to obtain an injunction against Company or specific
performance of any provision of any Transaction Document, such action shall not
be a waiver of any right of Investor under any Transaction Document, at law, or
in equity, including without limitation its rights to arbitrate any Claim
pursuant to the terms of the Transaction Documents.

 

10.5. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any determination or arithmetic calculation under the
Transaction Documents, including without limitation, calculating the Outstanding
Balance, Conversion Price, Conversion Shares, or VWAP (as defined in the Note)
(each, a “Calculation”), Company or Investor (as the case may be) shall submit
any disputed Calculation via email or facsimile with confirmation of receipt (i)
within two (2) Trading Days after receipt of the applicable notice giving rise
to such dispute to Company or Investor (as the case may be) or (ii) if no notice
gave rise to such dispute, at any time after Investor learned of the
circumstances giving rise to such dispute. If Investor and Company are unable to
agree upon such Calculation within two (2) Trading Days of such disputed
Calculation being submitted to Company or Investor (as the case may be), then
Investor will promptly submit via email or facsimile the disputed Calculation to
Unkar Systems Inc. (“Unkar Systems”). Investor shall cause Unkar Systems to
perform the Calculation and notify Company and Investor of the results no later
than ten (10) Trading Days from the time it receives such disputed Calculation.
Unkar Systems’ determination of the disputed Calculation shall be binding upon
all parties absent demonstrable error. Unkar Systems’ fee for performing such
Calculation shall be paid by the incorrect party, or if both parties are
incorrect, by the party whose Calculation is furthest from the correct
Calculation as determined by Unkar Systems. In the event Company is the losing
party, no extension of the Delivery Date (as defined in the Note) shall be
granted and Company shall incur all effects for failing to deliver the
applicable shares in a timely manner as set forth in the Transaction Documents.
Notwithstanding the foregoing, Investor may, in its sole discretion, designate
an independent, reputable investment bank or accounting firm other than Unkar
Systems to resolve any such dispute and in such event, all references to “Unkar
Systems” herein will be replaced with references to such independent, reputable
investment bank or accounting firm so designated by Investor.

 

6

 

 

10.6. Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

 

10.7. Document Imaging. Investor shall be entitled, in its sole discretion, to
image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Company’s loans, including, without limitation, this Agreement and the other
Transaction Documents, and Investor may destroy or archive the paper originals.
The parties hereto (i) waive any right to insist or require that Investor
produce paper originals, (ii) agree that such images shall be accorded the same
force and effect as the paper originals, (iii) agree that Investor is entitled
to use such images in lieu of destroyed or archived originals for any purpose,
including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, emailed, or other imaged copy of this Agreement or any other
Transaction Document shall be deemed to be of the same force and effect as the
original manually executed document.

 

10.8. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

10.9. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

10.10. Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Company and Investor, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Company and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.

 

10.11. No Reliance. Company acknowledges and agrees that neither Investor nor
any of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to Company or any of its officers,
directors, representatives, agents or employees except as expressly set forth in
the Transaction Documents and, in making its decision to enter into the
transactions contemplated by the Transaction Documents, Company is not relying
on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, agents or representatives other than as
set forth in the Transaction Documents.

 

10.12. Amendments. No provision of this Agreement may be waived or amended other
than by an instrument in writing signed by both parties hereto.

 

7

 

 

10.13. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to Company:

 

FTE Networks, Inc.

Attn: Michael Palleschi

999 Vanderbilt Beach Road, Suite 601

Naples, Florida 34108

 

If to Investor:

 

St. George Investments LLC

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

10.14. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its affiliates, in whole
or in part, without the need to obtain Company’s consent thereto. Company may
not assign its rights or obligations under this Agreement or delegate its duties
hereunder without the prior written consent of Investor.

 

10.15. Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

 

10.16. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

8

 

 

10.17. Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note and the other Transaction Documents are
intended by the parties to be, and shall be deemed, liquidated damages (under
Company’s and Investor’s expectations that any such liquidated damages will tack
back to the Closing Date for purposes of determining the holding period under
Rule 144 under the 1933 Act). The parties agree that such liquidated damages are
a reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Agreement is entered into, such
liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.

 

10.18. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Transaction Documents, if at any time Investor
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Investor (together with its affiliates) to
beneficially own a number of shares exceeding the Maximum Percentage (as defined
in the Note), then Company must not issue to Investor the shares that would
cause Investor to exceed the Maximum Percentage. The shares of Common Stock
issuable to Investor that would cause the Maximum Percentage to be exceeded are
referred to herein as the “Ownership Limitation Shares”. Company shall reserve
the Ownership Limitation Shares for the exclusive benefit of Investor. From time
to time, Investor may notify Company in writing of the number of the Ownership
Limitation Shares that may be issued to Investor without causing Investor to
exceed the Maximum Percentage. Upon receipt of such notice, Company shall be
unconditionally obligated to immediately issue such designated shares to
Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. For purposes of this Section, beneficial ownership of Common
Stock will be determined under Section 13(d) of the 1934 Act.

 

10.19. Attorneys’ Fees and Cost of Collection. In the event of any arbitration
or action at law or in equity to enforce or interpret the terms of this
Agreement or any of the other Transaction Documents, the parties agree that the
party who is awarded the most money (which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note is placed in the hands of an attorney for collection or enforcement
prior to commencing arbitration or legal proceedings, or is collected or
enforced through any arbitration or legal proceeding, or Investor otherwise
takes action to collect amounts due under the Note or to enforce the provisions
of the Note, or (ii) there occurs any bankruptcy, reorganization, receivership
of Company or other proceedings affecting Company’s creditors’ rights and
involving a claim under the Note; then Company shall pay the costs incurred by
Investor for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, attorneys’ fees, expenses, deposition costs, and disbursements.

 

9

 

 

10.20. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 

10.21. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

10.22. Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.

 

10.23. No Changes; Signature Pages. Company, as well as the person signing each
Transaction Document on behalf of Company, represents and warrants to Investor
that it has not made any changes to this Agreement or any other Transaction
Document except those that have been conspicuously disclosed to Investor in a
“redline” or similar draft of the applicable Transaction Document, which clearly
marks all changes Company has made to the applicable Transaction Document.
Moreover, the versions of the Transaction Documents signed by Company are the
same versions Investor delivered to Company as being the “final” versions of the
Transaction Documents and Company represents and warrants that it has not made
any changes to such “final” versions of the Transaction Documents and that the
versions Company signed are the same versions Investor delivered to it. In the
event Company has made any changes to any Transaction Document that are not
conspicuously disclosed to Investor in a “redline” or similar draft of the
applicable Transaction Document and that have not been explicitly accepted and
agreed upon by Investor, Company acknowledges and agrees that any such changes
shall not be considered part of the final document set. Finally, and in
furtherance of the foregoing, Company agrees and authorizes Investor to compile
the “final” versions of the Transaction Documents, which shall consist of
Company’s executed signature pages for all Transaction Documents being applied
to the last set of the Transaction Documents that Investor delivered to Company,
and Company agrees that such versions of the Transaction Documents that have
been collated by Investor shall be deemed to be the final versions of the
Transaction Documents for all purposes.

 

10.24. Voluntary Agreement. Company has carefully read this Agreement and each
of the other Transaction Documents and has asked any questions needed for
Company to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Company has had the opportunity to seek the advice of an attorney of Company’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

 

[Remainder of page intentionally left blank; signature page follows]

 

10

 

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:             Principal Amount of Note:  $2,315,000.00    
    Purchase Price:  $2,000,000.00 

 

  INVESTOR:       ST. GEORGE INVESTMENTS LLC         By: Fife Trading, Inc.,
Manager         By: [image_001.jpg]     John M. Fife, President

 

  COMPANY:       FTE NETWORKS, INC.         By: [image_002.jpg]



  Printed Name: David Lethem



  Title: CFO



 

[Signature Page to Securities Purchase Agreement]

 



11

 



 

ATTACHED EXHIBITS:

 



Exhibit A Note Exhibit B Officer’s Certificate Exhibit C Irrevocable Transfer
Agent Instructions Exhibit D Secretary’s Certificate Exhibit E Share Issuance
Resolution Exhibit F Arbitration Provisions



 

12

 



 

EXHIBIT F

 

ARBITRATION PROVISIONS

 

1. Dispute Resolution. For purposes of this Exhibit F, the term “Claims” means
any disputes, claims, demands, causes of action, requests for injunctive relief,
requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The term
“Claims” specifically excludes a dispute over Calculations. The parties to the
Agreement (the “parties”) hereby agree that the arbitration provisions set forth
in this Exhibit F (“Arbitration Provisions”) are binding on each of them. As a
result, any attempt to rescind the Agreement (or these Arbitration Provisions)
or declare the Agreement (or these Arbitration Provisions) or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement. Any capitalized term not defined in
these Arbitration Provisions shall have the meaning set forth in the Agreement.

 

2. Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.

 

3. The Arbitration Act. The parties hereby incorporate herein the provisions and
procedures set forth in the Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et
seq. (as amended or superseded from time to time, the “Arbitration Act”).
Notwithstanding the foregoing, pursuant to, and to the maximum extent permitted
by, Section 105 of the Arbitration Act, in the event of conflict or variation
between the terms of these Arbitration Provisions and the provisions of the
Arbitration Act, the terms of these Arbitration Provisions shall control and the
parties hereby waive or otherwise agree to vary the effect of all requirements
of the Arbitration Act that may conflict with or vary from these Arbitration
Provisions.

 

4. Arbitration Proceedings. Arbitration between the parties will be subject to
the following:

 

4.1 Initiation of Arbitration. Pursuant to Section 110 of the Arbitration Act,
the parties agree that a party may initiate Arbitration by giving written notice
to the other party (“Arbitration Notice”) in the same manner that notice is
permitted under Section 10.13 of the Agreement; provided, however, that the
Arbitration Notice may not be given by email or fax. Arbitration will be deemed
initiated as of the date that the Arbitration Notice is deemed delivered to such
other party under Section 10.13 of the Agreement (the “Service Date”). After the
Service Date, information may be delivered, and notices may be given, by email
or fax pursuant to Section 10.13 of the Agreement or any other method permitted
thereunder. The Arbitration Notice must describe the nature of the controversy,
the remedies sought, and the election to commence Arbitration proceedings. All
Claims in the Arbitration Notice must be pleaded consistent with the Utah Rules
of Civil Procedure.

 

Arbitration Provisions, Page 1

 



 

4.2 Selection and Payment of Arbitrator.

 

(a) Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company.

 

(b) If Investor fails to submit to Company the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Company may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Company has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Company, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Company, then Company may select the arbitrator from its
three (3) previously selected Proposed Arbitrators by providing written notice
of such selection to Investor.

 

(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

 

(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”. If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration. If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.

 

(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

 

4.3 Applicability of Certain Utah Rules. The parties agree that the Arbitration
shall be conducted generally in accordance with the Utah Rules of Civil
Procedure and the Utah Rules of Evidence. More specifically, the Utah Rules of
Civil Procedure shall apply, without limitation, to the filing of any pleadings,
motions or memoranda, the conducting of discovery, and the taking of any
depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.

 

4.4 Answer and Default. An answer and any counterclaims to the Arbitration
Notice shall be required to be delivered to the party initiating the Arbitration
within twenty (20) calendar days after the Arbitration Commencement Date. If an
answer is not delivered by the required deadline, the arbitrator must provide
written notice to the defaulting party stating that the arbitrator will enter a
default award against such party if such party does not file an answer within
five (5) calendar days of receipt of such notice. If an answer is not filed
within the five (5) day extension period, the arbitrator must render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.

 



Arbitration Provisions, Page 2

 



 

4.5 Related Litigation. The party that delivers the Arbitration Notice to the
other party shall have the option to also commence concurrent legal proceedings
with any state or federal court sitting in Salt Lake County, Utah (“Litigation
Proceedings”), subject to the following: (a) the complaint in the Litigation
Proceedings is to be substantially similar to the claims set forth in the
Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

 

4.6 Discovery. Pursuant to Section 118(8) of the Arbitration Act, the parties
agree that discovery shall be conducted as follows:

 

(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

 

(i) To facts directly connected with the transactions contemplated by the
Agreement.

 

(ii) To facts and information that cannot be obtained from another source or in
another manner that is more convenient, less burdensome or less expensive than
in the manner requested.

 

(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees. The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
All depositions will be taken in Utah.

 

(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests, and (B) the responding
party must respond to such discovery requests (as may be limited by the
arbitrator) within twenty-five (25) calendar days of the arbitrator’s finding
with respect to such discovery requests. Any party submitting any written
discovery requests, including without limitation interrogatories, requests for
production subpoenas to a party or a third party, or requests for admissions,
must prepay the estimated attorneys’ fees and costs, before the responding party
has any obligation to produce or respond to the same, unless such obligation is
deemed waived as set forth above.

 



Arbitration Provisions, Page 3

 



 

(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

 

(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.

 

An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

 

4.6 Dispositive Motions. Each party shall have the right to submit dispositive
motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil Procedure (a
“Dispositive Motion”). The party submitting the Dispositive Motion may, but is
not required to, deliver to the arbitrator and to the other party a memorandum
in support (the “Memorandum in Support”) of the Dispositive Motion. Within seven
(7) calendar days of delivery of the Memorandum in Support, the other party
shall deliver to the arbitrator and to the other party a memorandum in
opposition to the Memorandum in Support (the “Memorandum in Opposition”). Within
seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.

 

4.7 Confidentiality. All information disclosed by either party (or such party’s
agents) during the Arbitration process (including without limitation information
disclosed during the discovery process or any Appeal (defined below)) shall be
considered confidential in nature. Each party agrees not to disclose any
confidential information received from the other party (or its agents) during
the Arbitration process (including without limitation during the discovery
process or any Appeal) unless (a) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party or its agents, (b) such
information is required by a court order, subpoena or similar legal duress to be
disclosed if such receiving party has notified the other party thereof in
writing and given it a reasonable opportunity to obtain a protective order from
a court of competent jurisdiction prior to disclosure, or (c) such information
is disclosed to the receiving party’s agents, representatives and legal counsel
on a need to know basis who each agree in writing not to disclose such
information to any third party. Pursuant to Section 118(5) of the Arbitration
Act, the arbitrator is hereby authorized and directed to issue a protective
order to prevent the disclosure of privileged information and confidential
information upon the written request of either party.

 

4.8 Authorization; Timing; Scheduling Order. Subject to all other portions of
these Arbitration Provisions, the parties hereby authorize and direct the
arbitrator to take such actions and make such rulings as may be necessary to
carry out the parties’ intent for the Arbitration proceedings to be efficient
and expeditious. Pursuant to Section 120 of the Arbitration Act, the parties
hereby agree that an Arbitration Award must be made within one hundred twenty
(120) calendar days after the Arbitration Commencement Date. The arbitrator is
hereby authorized and directed to hold a scheduling conference within ten (10)
calendar days after the Arbitration Commencement Date in order to establish a
scheduling order with various binding deadlines for discovery, expert testimony,
and the submission of documents by the parties to enable the arbitrator to
render a decision prior to the end of such 120-day period.

 



Arbitration Provisions, Page 4

 



 

4.9 Relief. The arbitrator shall have the right to award or include in the
Arbitration Award (or in a preliminary ruling) any relief which the arbitrator
deems proper under the circumstances, including, without limitation, specific
performance and injunctive relief, provided that the arbitrator may not award
exemplary or punitive damages.

 

4.10 Fees and Costs. As part of the Arbitration Award, the arbitrator is hereby
directed to require the losing party (the party being awarded the least amount
of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.

 

5. Arbitration Appeal.

 

5.1 Initiation of Appeal. Following the entry of the Arbitration Award, either
party (the “Appellant”) shall have a period of thirty (30) calendar days in
which to notify the other party (the “Appellee”), in writing, that the Appellant
elects to appeal (the “Appeal “) the Arbitration Award (such notice, an “Appeal
Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below. The date
the Appellant delivers an Appeal Notice to the Appellee is referred to herein as
the “Appeal Date”. The Appeal Notice must be delivered to the Appellee in
accordance with the provisions of Paragraph 4.1 above with respect to delivery
of an Arbitration Notice. In addition, together with delivery of the Appeal
Notice to the Appellee, the Appellant must also pay for (and provide proof of
such payment to the Appellee together with delivery of the Appeal Notice) a bond
in the amount of 110% of the sum the Appellant owes to the Appellee as a result
of the Arbitration Award the Appellant is appealing. In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of this Paragraph 5.1, the
Appeal will occur as a matter of right and, except as specifically set forth
herein, will not be further conditioned. In the event a party does not deliver
an Appeal Notice (along with proof of payment of the applicable bond) to the
other party within the deadline prescribed in this Paragraph 5.1, such party
shall lose its right to appeal the Arbitration Award. If no party delivers an
Appeal Notice (along with proof of payment of the applicable bond) to the other
party within the deadline described in this Paragraph 5.1, the Arbitration Award
shall be final. The parties acknowledge and agree that any Appeal shall be
deemed part of the parties’ agreement to arbitrate for purposes of these
Arbitration Provisions and the Arbitration Act.

 

5.2 Selection and Payment of Appeal Panel. In the event an Appellant delivers an
Appeal Notice to the Appellee (together with proof of payment of the applicable
bond) in compliance with the provisions of Paragraph 5.1 above, the Appeal will
be heard by a three (3) person arbitration panel (the “Appeal Panel”).

 

(a) Within ten (10) calendar days after the Appeal Date, the Appellee shall
select and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

 

(b) If the Appellee fails to submit to the Appellant the names of the Proposed
Appeal Arbitrators within ten (10) calendar days after the Appeal Date pursuant
to subparagraph (a) above, then the Appellant may at any time prior to the
Appellee so designating the Proposed Appeal Arbitrators, identify the names of
five (5) arbitrators that are designated as “neutrals” or qualified arbitrators
by Utah ADR Service (none of whom may be the Original Arbitrator) by written
notice to the Appellee. The Appellee may then, within five (5) calendar days
after the Appellant has submitted notice of its selected arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of such selected
arbitrators to serve on the Appeal Panel. If the Appellee fails to select in
writing within such 5-day period three (3) of the arbitrators selected by the
Appellant to serve as the members of the Appeal Panel, then the Appellant may
select the three (3) members of the Appeal Panel from the Appellant’s list of
five (5) arbitrators by providing written notice of such selection to the
Appellee.

 



Arbitration Provisions, Page 5

 



 

(c) If a selected Proposed Appeal Arbitrator declines or is otherwise unable to
serve, then the party that selected such Proposed Appeal Arbitrator may select
one (1) of the other five (5) designated Proposed Appeal Arbitrators within
three (3) calendar days of the date a chosen Proposed Appeal Arbitrator declines
or notifies the parties he or she is unable to serve as an arbitrator. If at
least three (3) of the five (5) designated Proposed Appeal Arbitrators decline
or are otherwise unable to serve, then the Proposed Appeal Arbitrator selection
process shall begin again in accordance with this Paragraph 5.2; provided,
however, that any Proposed Appeal Arbitrators who have already agreed to serve
shall remain on the Appeal Panel.

 

(d) The date that all three (3) Proposed Appeal Arbitrators selected pursuant to
this Paragraph 5.2 agree in writing (including via email) delivered to both the
Appellant and the Appellee to serve as members of the Appeal Panel hereunder is
referred to herein as the “Appeal Commencement Date”. No later than five (5)
calendar days after the Appeal Commencement Date, the Appellee shall designate
in writing (including via email) to the Appellant and the Appeal Panel the name
of one (1) of the three (3) members of the Appeal Panel to serve as the lead
arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall be
deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel. If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel. If Utah ADR Services ceases to exist or to provide a
list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.

 

(d) Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be paid
entirely by the Appellant. 5.3 Appeal Procedure. The Appeal will be deemed an
appeal of the entire Arbitration Award. In conducting the Appeal, the Appeal
Panel shall conduct a de novo review of all Claims described or otherwise set
forth in the Arbitration Notice. Subject to the foregoing and all other
provisions of this Paragraph 5, the Appeal Panel shall conduct the Appeal in a
manner the Appeal Panel considers appropriate for a fair and expeditious
disposition of the Appeal, may hold one or more hearings and permit oral
argument, and may review all previous evidence and discovery, together with all
briefs, pleadings and other documents filed with the Original Arbitrator (as
well as any documents filed with the Appeal Panel pursuant to Paragraph 5.4(a)
below). Notwithstanding the foregoing, in connection with the Appeal, the Appeal
Panel shall not permit the parties to conduct any additional discovery or raise
any new Claims to be arbitrated, shall not permit new witnesses or affidavits,
and shall not base any of its findings or determinations on the Original
Arbitrator’s findings or the Arbitration Award.

 

5.4 Timing.

 

(a) Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final. If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.

 



Arbitration Provisions, Page 6

 



 

(b) Subject to subparagraph (a) above, the parties hereby agree that the Appeal
must be heard by the Appeal Panel within thirty (30) calendar days of the Appeal
Commencement Date, and that the Appeal Panel must render its decision within
thirty (30) calendar days after the Appeal is heard (and in no event later than
sixty (60) calendar days after the Appeal Commencement Date).

 

5.5 Appeal Panel Award. The Appeal Panel shall issue its decision (the “Appeal
Panel Award”) through the lead arbitrator on the Appeal Panel. Notwithstanding
any other provision contained herein, the Appeal Panel Award shall (a) supersede
in its entirety and make of no further force or effect the Arbitration Award
(provided that any protective orders issued by the Original Arbitrator shall
remain in full force and effect), (b) be final and binding upon the parties,
with no further rights of appeal, (c) be the sole and exclusive remedy between
the parties regarding any Claims, counterclaims, issues, or accountings
presented or pleaded in the Arbitration, and (d) be promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incurred in connection with or incident to enforcing the Appeal Panel Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.

 

5.6 Relief. The Appeal Panel shall have the right to award or include in the
Appeal Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

 

5.7 Fees and Costs. As part of the Appeal Panel Award, the Appeal Panel is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b) reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).

 

6. Miscellaneous.

 

6.1 Severability. If any part of these Arbitration Provisions is found to
violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.rest

 

6.2 Governing Law. These Arbitration Provisions shall be governed by the laws of
the State of Utah without regard to the conflict of laws principles therein.

 

6.3 Interpretation. The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.

 

6.4 Waiver. No waiver of any provision of these Arbitration Provisions shall be
effective unless it is in the form of a writing signed by the party granting the
waiver.

 

6.5 Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of these Arbitration Provisions.

 

[Remainder of page intentionally left blank]

 



Arbitration Provisions, Page 7

 



